PER CURIAM.
Upon review and due consideration of the briefs and record on appeal we are of the opinion that the final judgment should be affirmed in all respects, except as to the trial court’s determination of damages for the plaintiff. The record fails to reflect competent evidence supporting the amount of damages awarded to the plaintiff by the trial court nor does the final judgment reflect the basis for such award.
Accordingly, that portion of the final judgment awarding plaintiff damages for breach of the lease in the sum of $21,114.00 and in the sum of $5,000.00 for conversion is vacated and set aside and the cause remanded to the trial court for a new trial on the issue of damages. In all other respects the final judgment is affirmed.
AFFIRMED, in part; REVERSED, in part.
MAGER, C. J., CROSS, J., and KO-VACHEVICH, ELIZABETH A., Associate Judge, concur.